Citation Nr: 1129875	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability.

 2.  Whether new and material evidence has been submitted to reopen a claim for service connection for impotence secondary to an acquired psychiatric disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back pain with spondylolisthesis, L5.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip condition secondary to a back disability.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for glaucoma with right eye cataract (claimed as right eye blindness), to include as secondary to an acquired psychiatric disability.

6.  Entitlement to service connection for an acquired psychiatric disability.

7.  Entitlement to service connection for impotence secondary to an acquired psychiatric disability.

8.  Entitlement to service connection for low back pain with spondylolisthesis, L5.

9.  Entitlement to an increased compensable evaluation for neurodermatitis.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claims for service connection for PTSD, impotence, back disability, right hip condition, and glaucoma with right eye cataract.  The RO also denied an increased evaluation for dermatitis.

The impotence, right eye, and right hip issues have been recharacterized to better reflect the Veteran's claims and the procedural history.  The psychiatric disability issue has been recharacterized to better reflect the medical evidence and changes in case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With respect to the TDIU claim noted on the cover, even though this issue was not adjudicated by the RO, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A March 2009 VA treatment record indicates that the Veteran is not employable due to his PTSD.  As discussed below, the reopened claim of entitlement to service connection for an acquired psychiatric disability is being remanded for development.  As such, the issue is properly before the Board.

The reopened issues of entitlement to service connection for an acquired psychiatric disability, impotence, and a back disability, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the claim for a nervous condition; the Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the last final November 2001 rating decision with respect to the acquired psychiatric disability claim is not cumulative and raises a reasonable possibility of substantiating the claim.

3.  In a November 2001 rating decision, the RO denied the claim for impotence; the Veteran did not appeal this decision, and it is now final.

4.  Evidence received since the November 2001 rating decision with respect to the impotence claim is not cumulative and raises a reasonable possibility of substantiating the claim.

5.  In a November 2001 rating decision, the RO denied the claim for a back disability; the Veteran did not appeal this decision, and it is now final.

6.  Evidence received since the last final November 2001 rating decision with respect to the back claim is not cumulative and raises a reasonable possibility of substantiating the claim.

7.  In a November 2001 rating decision, the RO denied the claim for a right hip disability; the Veteran did not appeal this decision, and it is now final.

8.  Evidence received since the November 2001 rating decision was not previously considered by agency decision makers, but does not address an unestablished fact, namely that the Veteran has a current right hip disability, and fails to raise a reasonable possibility of substantiating the claim.

9.  In a November 2001 rating decision, the RO denied the claim for glaucoma with right eye cataract; the Veteran did not appeal this decision, and it is now final.

10.  Evidence received since the November 2001 rating decision was not previously considered by agency decision makers, but does not address an unestablished fact, namely that the Veteran's current right eye disability is related to service, and fails to raise the reasonable possibility of substantiating the claim.

11.  The Veteran's neurodermatitis does not cover at least 5 percent of the entire body; or at least 5 percent of exposed areas; nor does it require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during any 12-month term during the appellate period.
  

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the November 2001 RO decision and the criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received since the November 2001 RO decision and the criteria for reopening the claim of entitlement to impotence have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been received since the November 2001 RO decision and the criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has not been received and the criteria for reopening the claim for a right hip disability have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has not been received and the criteria for reopening the claim for glaucoma with right eye cataract have not been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  The criteria for a compensable evaluation for neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7899-7806 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for increased evaluation, notice regarding the need to show the impact of the service connected disability on daily and occupational functioning, as well as general worsening, is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).
Kent

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Given the Board's finding that new and material evidence has been secured to reopen the psychiatric, impotence, and back claims, no conceivable prejudice to the Veteran could result from the adjudication of those claims, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to the right eye, right hip, and neurodermatitis claims, the RO provided the Veteran pre-adjudication notice in June 2005 and March 2006 letters.  The  June 2005 notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter apprised the Veteran that to establish entitlement to an increased rating he must offer proof that this service-connected disability had worsened.  The letter was also in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The March 2006 letter provided the Veteran notice of the criteria for assigning disability ratings and effective dates.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STR's) and VA treatment records, and has assisted the Veteran in obtaining evidence.  A VA examination was not provided with respect to the right hip and right eye claims.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record does not show any evidence of a current right hip disability.  With respect to the right eye claim, the STR's show no diagnosis of a right eye disability during the Veteran's active duty service.  Further, there is no competent evidence of an eye disability until 1998, nearly 20 years after service separation.  Under these circumstances, VA's duty to assist doctrine does not require that a veteran be afforded a medical examination as there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

Acquired Psychiatric Disability

In October 1987, the Veteran filed a service connection claim for psychosis.  Specifically, he claimed that during service he witnessed a sailor being blown overboard and eaten by a shark.  The RO denied service connection in a November 1987 rating decision, finding that there was no evidence of a nervous disorder during service.  Evidence of record at the time of the November 1987 rating decision included a Form 21-526, in which the Veteran provided a date of October 1975 with respect to the "nature and history" of the alleged disability.  The Veteran did not file a notice of disagreement and the November 1987 rating decision became final.  

The Veteran filed a request to reopen his claim, characterized as PTSD, in March 2000.  The request was denied by the RO in November 2001 because the RO determined there was no credible evidence that the alleged stressor had occurred.  Evidence of record at the time of the November 2001 rating decision included a September 2000 PTSD assessment report submitted by a VA psychiatrist, which states that the Veteran "clearly fits a PTSD diagnosis if he did witness [the alleged stressor]."  The Veteran did not file a notice of disagreement and the November 2001 rating decision became final.  

In a February 2006 letter, the RO informed the Veteran that it had received a PTSD questionnaire and requested "a more detailed description of events."  The Veteran's PTSD questionnaire is not in the claim file.  In any event, this evidence is "new" as it did not exist at the time of the prior determination in November 1991.  And the fact that the RO requested additional information following submission of the stressor statement establishes that the missing statement was material and raised a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Reopening of the acquired psychiatric disability claim is warranted.




Back

The RO denied the Veteran's claim for a back disability in December 1977, finding that there was no evidence of aggravation of a congenital disability.  The Veteran did not file a notice of disagreement and the December 1977 rating decision became final.  

The Veteran filed a request to reopen the back claim in March 2000.  The RO declined to reopen the claim in November 2001 on the basis that there was no evidence the Veteran's back disability was related to service.

Evidence of record in November 2001 included the Veteran's June 2000 statement, which did not provide any information with respect to his back claim.  

Evidence submitted since the November 2001 rating decision includes a March 2007  VA treatment record, which notes that the Veteran reportedly suffered a back injury during service.  This evidence is new, material, and raises a reasonable possibility of substantiating the service connection claim.  38 C.F.R. § 3.156(a).  Reopening of the back claim is warranted.

Right Hip

The RO denied the Veteran's claim for a right hip disability in November 1987, finding that there was no evidence of a hip condition.  The Veteran did not file a notice of disagreement and the November 1987 rating decision became final.  The RO denied a request to reopen his claim in November 2001, on the basis that there was no evidence that the Veteran's claimed right hip condition was related to service. 

Evidence submitted since the November 2001 rating decision includes October 2001 treatment records.  One record notes that the Veteran reported ongoing right hip pain of five years' duration, which had recently become worse, while the other record notes that the right hip pain had started five days earlier and was status post a fall.  X-rays were normal.  The diagnosis was right hip pain.

This evidence is new, as it was not previously considered by the RO.  The evidence is not material, however.  Nothing submitted since the November 2001 rating decision contains evidence of a current right hip disability or a relationship to service, the reasons for the last final denial.  Therefore, none of the information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is not warranted.  38 U.S.C.A. § 5108.

Right Eye

In March 2000, the Veteran filed a claim for service connection for right eye blindness.   June 2000 correspondence stated that this disability was due to "stress/PTSD."  The RO denied service connection for glaucoma with right eye cataract in November 2001, finding that there was no evidence the Veteran's current disability was related to service.

Evidence of record in November 2001 included a January 1976 STR, which shows that the Veteran received a slight scratch to the right eye from an eyelash, and VA treatment records, which establish that the Veteran was diagnosed with glaucoma with right eye cataract in 1998.

Evidence received since November 2001 includes August 2007 VA treatment records, which show that the Veteran's right eye is unresponsive to light, and November 2005 correspondence, which states that the Veteran is blind in his right eye. 

This evidence is new, as it was not previously considered by the RO.  The evidence is not material, however.  Nothing submitted since the November 2001 rating decision contains evidence that the Veteran's right eye disability is related to service, the reason for the previous denial.  Therefore, none of the information submitted since the November 2001 rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is not warranted.  38 U.S.C.A. § 5108.

II.  Increased Rating

Service connection for neurodermatitis of the Veteran's neck, left flank, and thighs was established in a December 1977 rating decision that assigned a noncompensable evaluation.  This evaluation has remained in effect to the present time.

The Veteran's service-connected neurodermatitis has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  As this disorder is not listed on the Rating Schedule, the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2008).  The RO determined that the most closely analogous code is Diagnostic Code 7806, relating to dermatitis or eczema.  38 C.F.R. § 4.118.  The Board agrees that this is the appropriate diagnostic code.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent evaluation is warranted when dermatitis or eczema affects more than 40 percent of the entire body or the exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for constantly or near constantly during the past 12-month period. Id.

An August 2005 VA skin examination report shows that the Veteran reported intermittent skin eruptions on his arms, neck, and lower abdomen.  The bumps stung and were associated with moderate to severe itching.  The Veteran reported that the overall course of his disability was worse, and that the eruptions seemed to be related to aggravation of his PTSD symptoms.  He was not taking any medication, and applied Vaseline to the eruptions when they occurred.  Upon physical examination, the examiner noted no evidence of skin eruption on the neck, anterior abdominal wall, or arms.  In fact, he noted that there was "no involvement of any sort."  The examiner determined that the percentage of the exposed area involved was less than 5 percent; the percentage of the entire body involved was also less than 5 percent.

An October 2008 VA skin examination report shows that the Veteran reported that the skin eruptions came and went in both armpits, both elbows, and behind both knees.  Flare-ups occurred at least 1-2 times per month and lasted two weeks at a time.  The rash itched severely and was sometimes associated with bumps.  The Veteran used hydrocortisone cream, which did not help much.  Upon physical examination, the examiner found "absolutely no" visible rashes or scarring.  There were no systemic symptoms.  There were no malignant neoplasms, urticaria, primary cutaneous vasculitis, or erythema multiformis.  The examiner determined that there was zero percent body affected and zero percent exposed body affected.

An August 2010 VA skin examination shows that the Veteran reported rashes on his arms, neck, and lower abdomen.  The rashes were associated with itching and burning.  Most of the breakouts occurred when he had increased anxiety and stress secondary to his PTSD.  He used Vaseline, and occasionally hydrocortisone cream.  The breakouts occurred once a month and lasted for a few hours.  The Veteran denied any systemic symptoms or impairment of function.  No skin lesions were found upon physical examination.  The percentage of total and exposed body surface area involved was zero percent.  There was no scarring.

As discussed above, a compensable evaluation requires at least 5 percent, but less than 20 percent, of the entire body or exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to be required for a total duration of less than six weeks during the past 12-month period.  The evidence does not rise to this level.  The Veteran has treated his dermatitis with topical steroids, but there is no indication that he was prescribed systemic therapy for any period.  Moreover, the clinical evidence does not show that the Veteran's service-connected neurodermatitis affects at least 5 percent of his exposed or entire body.  On the contrary, the August 2005 VA examiner opined that less than 5 percent of the Veteran's exposed surface area and body was affected, while the October 2008 and August 2010 examiners opined that the percentage of total and exposed body surface area involved was zero percent.
	
Based on the foregoing, the preponderance of the evidence does not establish that the Veteran's neurodermatitis affects at least 5 percent of his entire body or exposed  surface area.  Furthermore, the evidence does not show that the Veteran requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs; therefore, a noncompensable evaluation is appropriate.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's skin disability.  The Veteran has not required hospitalization due to this service-connected disability, and there is no evidence of marked interference with employment solely due to the skin disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for impotence is reopened; the appeal is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for low back pain with spondylolisthesis, L5 is reopened; the appeal is granted to this extent only.

New and material evidence has not been submitted to reopen a service connection claim for a right hip disability and the claim to reopen is denied.

New and material evidence has not been submitted to reopen a service connection claim for glaucoma with right eye cataract and the claim to reopen is denied.

A compensable evaluation for dermatitis is denied.


REMAND

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability that is related to service.  Specifically, he contends that he watched a sailor get blown overboard and eaten by a shark while he was aboard the USS Oriskany.

The Veteran's DD 214 reveals that he served in the Navy from June 1973 to June 1976.  Personnel records show that he was stationed onboard the USS Orinsky beginning in September 1973.  

The Veteran has furnished sufficient information to warrant a U.S. Army and Joint Services Records Research Center (JSRRC) attempt to verify his alleged stressor.  Specifically, he has provided an incident date of October 1975.  However, there is no indication in the claim file that the JSRRC was ever contacted.  Therefore, the claim must be remanded.

The evidence of record establishes current diagnoses of PTSD, schizophrenia, and bipolar disorder.

Furthermore, additional private treatment records are needed.  In May 2001, the Veteran submitted a signed consent for treatment records from L.D., D.O.  The release was accompanied by handwritten statement from Dr. L.D. that the Veteran had been diagnosed with PTSD.  The RO did not attempt to obtain those records.  Such relevant medical evidence must be secured and associated with the claim file. 38 C.F.R. § 3.159(c)(1).

In addition, a March 2009 VA mental health record indicates that the Veteran was in the process of applying for Social Security benefits for his PTSD.  However, no records used by the Social Security Administration (SSA) have been obtained.  As such records likely contain relevant information regarding both the presence and extent of any current psychiatric disability, they are potentially relevant to the outstanding claim and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Impotence

The Veteran claims that he developed impotence as a result of an acquired psychiatric disability.  It is unclear if the Veteran relates his impotence to stress caused by an acquired psychiatric disability, medications prescribed for the treatment of an acquired psychiatric disability, or both.  Regardless, this claim is inextricably intertwined with the claim of service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, until the question of service connection for an underlying psychiatric disability is resolved, the Board cannot adjudicate the claim of secondary service connection for impotence.

Back

The Veteran seeks service connection for a back disability.  

A June 1973 entrance examination report contains a normal clinical evaluation of the spine.  In the accompanying medical history report, the Veteran denied a history of recurrent back pain.

STR's include an April 1975 treatment record.  At that time, the Veteran reported trauma to his back.  The diagnosis was strained back muscle.  The Veteran continued to complain of back pain in May and June 1975; no obvious abnormality was noted.  The Veteran reported back pain again in July 1975.  Range of motion was normal; the assessment was muscle strain.  In August 1975, the Veteran reported that he had strained his back the previous day while lifting something heavy; he received a limited duty profile, but no diagnosis.  The next report of low back pain is dated May 1976; the impression was low back strain.  

A June 1976 discharge examination discloses a normal clinical evaluation of the spine; there is no accompanying medical history report.

A November 1977 VA joints examination report shows that the Veteran's back appeared symmetrical and that his gait was normal.  Muscle palpation produced pain and voluntary contraction.  Forward flexion was normal, but "done slowly."  Straight leg raising was negative.  X-rays showed narrowing of the L5-S1 disk space and first degree retrolisthesis.  The diagnosis was "narrowed L5-S1 disc space and first degree spondylolisthesis L5, moderately uncomfortable."  The examiner noted the Veteran's history of back pain, but found that "no abnormalities were noted outside of pain."  He noted that the Veteran appeared limited in heavy lifting, but no other daily activities.  

A December 2002 VA treatment record shows that the Veteran was treated for back pain.  There was pain upon palpation in the lower right muscles.  No spasm was noted.  The assessment was back pain and degenerative joint disease.

In September 2003 VA, the Veteran complained of low back pain.  There was full range of motion, and negative straight leg raise.  

In March 2008, the Veteran reported continued severe lower back pain secondary to a motor vehicle accident.  The assessment was back pain.

As there is evidence of a back injury during service, a diagnosed back disability  approximately 18 months after discharge, and a current diagnosis of degenerative joint disease, an opinion is warranted addressing the question of whether the Veteran's current back disability is related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, additional VA treatment records need to be obtained.  A September 2003 VA treatment record references a December 2001 MRI, but that report is not of record.  The claim file contains VA treatment records from the Dallas VAMC dated September 1994 through November 2001, and February 2002 through March 2009.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claim file.

TDIU

The appeal for assignment of TDIU is inextricably intertwined with an appeal for service connection for an acquired psychiatric disability.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter describing the criteria for substantiating a claim for entitlement to a TDIU.

2. Obtain outstanding VA treatment records from the VA North Texas Healthcare System, Dallas, from December 2001 to January 2002.

3. Obtain Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4. Request deck logs, command history reports, or similar records reflecting events aboard the USS Oriskany for 1975.  The request should be filed with the Modern Military Branch; National Archives; 8601 Adelphi Rd.; College Park, MD 20740.  A response to the request is required.  If the requested records are not obtained, the custodian must certify in writing that they are unavailable and that further efforts would be futile.

5. Verify whether a sailor onboard the USS Orinsky fell overboard and was eaten by sharks in 1975.  This verification may include forwarding the summary of stressor and all associated documents to the U.S. Army and Joint Services Records Research Center (JSRRC). 

6. Schedule a VA mental disorders/initial PTSD examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner is to identify all current psychiatric diagnoses, and opine as to whether it is at least as likely as not that any diagnosed condition is caused or aggravated by military service.  The examiner must specifically state the incident(s) on which any PTSD diagnosis made is based.  A full and complete rationale is required for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. If, and only if, service connection is established for an acquired psychiatric disability, schedule the Veteran for a VA genitourinary examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner should state whether the Veteran currently has erectile dysfunction/impotence, and should opine as to whether it is at least as likely as not caused or aggravated by a service connected acquired psychiatric disability, to include medications taken for that disability.

A full and complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8. If, and only if, service connection is established for an acquired psychiatric disability, then the VA examiner should opine as to whether the service-connected disabilities alone, without consideration of the Veteran's nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions.

9. Schedule a VA orthopedic examination to determine the nature and etiology of any current back disability.  The examiner is to accept as fact that the Veteran injured his back during service while moving heavy equipment and injured his back in a post-service motor vehicle accident.  All indicated tests and studies should be performed.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner must state all current diagnoses of the back (if any), and must opine as to whether it is at least as likely as not that any diagnosed disability is related to service, in particular moving heavy equipment or the post-service motor vehicle accident.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

10. Finally, adjudicate the referred TDIU claim and readjudicate the claims on appeal.  Any additional development deemed necessary should be accomplished.  If the Veteran does not meet the schedular criteria for consideration of TDIU, consider referral for an extraschedular evaluation.  If any of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


